Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (4/1/2021), is being examined under the first inventor to file provisions of the AIA .   Claims (1-9) are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1  include the limitation “and an absolute value indicative of a difference between a maximum value and a minimum value for the vertical heights being set to be less than or equal to a preset upper limit.” 
It is however unclear as to how heights are measured and compared. In Fig 3B heights are measured from a median point to the highest point or to the lowest point. In the claim it is the difference which is recited. In a situation of symmetrical waviness this number would be 0. In the specification para [0041] the measure would be IH8-H4I. Since H8 and H4 do not appear to be different, the difference is likely to be 0.
Similar situation exists for claims 7 and 9.
For this examination, the preset upper limit is considered to be the maximum height of the wave with respect to the minimum which would be the contact surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al (US 20170066103).
Tomioka et al disclose an edge ring (Fig 1 24) configured to be placed on 5an electrostatic chuck (21b) of a substrate processing apparatus so as to surround a periphery of a substrate, the edge ring comprising a plurality of contact portions (Fig 3A-3C). The plurality of contact portions are 10provided on a lower surface of the edge ring. The contact portions are above 0.1 micrometers. Since the contact points are at any point on the bottom of the edge ring they exist on any one or more virtual circles between the inner diameter and outer diameter. Also, since the height is above 0.1 micron it is less than 15 or 20 micron as in claims 2 and 3.
Regarding claim 8 electrostatic chuck holds the edge ring.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka et al (US 20170066103) in view of Maeda et al (US 20210308812)
Tomioka et al do not disclose an inclined support portion.
Maeda et al disclose a plasma chamber with an edge ring held around the substrate electrostatically with heat transfer gas between the edge ring and the support portion. The support portion is inclined (Fig 7) to reduce heat transfer gas leakage.
It would have been obvious for one of ordinary skill in the art to therefore have an inclined support surface for additional advantage of leak prevention in the apparatus of Tomioka et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kono et al (JP 2016184645) also discloses a plasma chamber with an edge ring held around the substrate electrostatically with heat transfer gas between the edge ring and the support portion. The portion on both sides of the heat transfer gas groove discloses contact potions on the lower surface of the edge ring (Fig 6).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        electrostatic